Citation Nr: 1539593	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-45 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Service connection for right ear hearing loss. 

2.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for residuals of the service-connected stroke. 


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1986 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In March 2013, the Veteran's representative withdrew representation.  The
Veteran is proceeding as unrepresented in this appeal.

In an April 2013 VA Travel Board Hearing Election Form, the Veteran requested to be scheduled for either a Travel Board hearing or a Board videoconference hearing, whichever afforded him the earliest date.  In June 2013, the Veteran indicated that he did not want a Board hearing and asked for the claims file to be sent to the Board for adjudication.  See June 2013 VA 27-0820.  As such, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2015).

In March 2014, the Board remanded the issue of service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for a VA audiology examination.  This was accomplished and the Board finds that the AOJ substantially complied with the March 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   

Following the March 2014 Board remand, a June 2015 rating decision granted service connection for left ear hearing loss, initially assigning a noncompensable (0 percent) rating for the left ear hearing loss.  In a June 2015 statement, the Veteran indicated that he is satisfied with the noncompensable rating assigned to left ear hearing loss.  Accordingly, the left ear hearing loss rating issue is not before the Board on appeal.

The issue of entitlement to a higher initial rating for stroke is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran does not have right ear hearing loss to a disabling degree for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

With respect to the claim for service connection for right ear hearing loss, in a February 2012 notice letter sent prior to the initial denial of the claim later in the same month, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, relevant VA examination reports, and the Veteran's written statements in support of the current appeal.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claim for service connection for right ear hearing loss, the Veteran was afforded a VA examination in June 2014, with an April 2015 addendum, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination and addendum reports contain all the findings needed to evaluate the claim for service connection for right ear, including the Veteran's history and a rationale for the opinions given, as well as audiological testing results.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection Analysis for Right Ear Hearing Loss

The Veteran contends that service connection is warranted because right ear hearing loss is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated that hearing problems began during service as a result of loud noise from machine guns.  See e.g. July 2011 former representative statement; June 2014 VA examination report.  

The Board finds that the Veteran had in-service loud noise exposure.  The Veteran has stated that he was exposed to loud noise from machine guns.  See July 2011 former representative statement.  The DD Form 214 shows that the Veteran's military occupational specialties were machine gunner and marksmanship instructor, which are associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  (Service connection for left ear hearing loss was also established based on a finding of acoustic trauma in service.)  That notwithstanding, the Board finds that service connection for right ear hearing loss is not warranted as the Veteran does not have right ear hearing loss to a disabling degree for VA compensation purposes that meets the criteria at 38 C.F.R. § 3.385. 

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey, 2 Vet. App. 352. 


In the June 2014 VA audiological examination, puretone thresholds were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
Right
15
20
25
30
35

Speech recognition in the right ear was measured at 96 percent.  As the record reflects that the right ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and speech recognition using the Maryland CNC Test was not shown to be less than 94 percent at any point during this appeal, the criteria for a current right ear hearing loss "disability" has not yet been met as required by 38 C.F.R. § 3.385.
 
Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's right ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Initial Rating for Residuals of Stroke 

In a June 2015 rating decision, the RO granted service connection for the residuals of stroke, initially assigning a 10 percent rating.  In a June 2015 statement, the Veteran disagreed with the 10 percent initial rating assigned for the service-connected stroke.  See also July 2015 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of entitlement to a higher initial rating for the residuals of stroke is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a higher initial rating for stroke.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


